DETAILED ACTION
The communication dated 1/13/2021 has been entered and fully considered.
Claims 1-20 are pending with claims 13-20 withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 1/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA.
Regarding claim 1, HIRAOKA teaches: A method for forming a pattern (HIRAOKA teaches forming a pattern on a substrate [pg. 1]), the method comprising: filling a pattern of a mold with a transfer material (HIRAOKA teaches a molding die (8) with a preformed pattern is filled with an ultraviolet curable resin layer (9) [pg. 3]); and applying an ultrasonic vibration to the transfer material to transfer the transfer material filling the pattern to a transfer target (HIRAOKA teaches after curing, ultrasonic vibration is applied by the ultrasonic transducer until the ultraviolet curable resin is peeled from the mold and the mold is released to perform the mold release of the transparent resin substrate [Figs. 2(a)-2(b); pg. 3]).
Regarding claim 2, HIRAOKA teaches: further comprising curing the transfer material by applying ultraviolet light (HIRAOKA teaches curing the UV resin by an ultraviolet lamp (11) [pg. 3]). 
Regarding claim 3, HIRAOKA teaches: wherein: the filling of the pattern of the mold further includes pressing the transfer target against the transfer material applied to a surface of the mold (HIRAOKA teaches the substrate (10) is applied to the upper surface of the molding die [pg. 3; Figs. 2(a)-2(b)]. It would be inherent to press the substrate to the resin layer.), and the ultrasonic vibration is applied from a location opposite the transfer material with the mold in between (HIRAOKA teaches the ultrasonic transducer is located on the opposite side of the resin layer (9) with the mold (8) in between [Figs. 2(b); pg. 3]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA.
Regarding claim 5, HIRAOKA teaches: wherein the ultrasonic vibration has a frequency of 100 kHz to 500 kHz (HIRAOKA teaches the ultrasonic vibration of 10 to 100 kHz is applied by the ultrasonic transducer (6) [pg. 3], which overlaps with the claimed range).
Regarding claim 12, HIRAOKA teaches: wherein a temperature of at least a part of the transfer material is controlled within ± 2.5°C of a temperature before the application of the ultrasonic vibration while the ultrasonic vibration is being applied to the transfer material (HIRAOKA teaches a temperature of the resin layer can be 120°C [pg. 3]. The limitation “a temperature” can be any temperature as long as it’s at a temperature before the vibration is applied.).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, as applied to claim 1 above, and further in view of Takahiro et al. (WO 2007116469 A1), hereinafter TAKAHIRO.
Regarding claim 4, HIRAOKA is silent as to pressing the mold against the transfer material and the ultrasonic vibration is applied with the transfer target in between. In the same field of endeavor, pattern printing, TAKAHIRO teaches: wherein: the filling of the pattern of the mold further includes pressing the mold against the transfer material applied to a surface of the transfer target (TAKAHIRO teaches the stamper (1) and the substrate (B) are pressed together after the resin layer (92) is formed [0023; 0027-0028]), and the ultrasonic vibration is applied from a location opposite the transfer material with the transfer target in between (TAKAHIRO teaches  the ultrasonic vibrator is disposed to be in contact with the lower surface of the substrate B [0019]). It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 12, HIRAOKA teaches all of the claimed limitations as stated above. In the alternative, TAKAHIRO teaches the stamper (1) and the substrate (B) are heated to 135°C [0037] before vibration is applied. The limitation “a temperature” can be any temperature as long as it’s at a temperature before the vibration is applied.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, by having heating the stamper (1) and the substrate (B) before vibrations, as suggested by TAKAHIRO, in order to transfer an uneven patter with high accuracy [0039].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, as applied to claim 1 above, and further in view of Kawakami et al. (U.S. PGPUB 2010/0289190), hereinafter KAWAKAMI.
Regarding claim 6, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to a preset value corresponding to a ratio of the pattern and the ultrasonic vibration is controlled by varying a frequency according to the ratio of the pattern. In the same field of endeavor, pattern printing, KAWAKAMI teaches the applied vibration has a frequency and amplitude set in accordance with the shape of the pattern P and the characteristic of the resist R of the substrate [0043]. KAWAKAMI teaches the vibrator mechanism preferable changes the frequency during vibrations or applies two or more types of vibrations and/or amplitudes [0043]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, by . 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, as applied to claim 1 above, and further in view of Montierth et al. (U.S. PGPUB 2005/0003737), hereinafter MONTIERTH.
Regarding claim 7, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to a reference value and varying the frequency according to the ratio of the pattern. In the same field of endeavor, ultrasonic vibration, MONTIERTH teaches taking a combined thickness of the substrate and wall and the average should conform to approximately an odd multiple wavelength guideline at the operating frequency and the thickness should be within set guideline values [0668]. MONTIERTH also teaches using different frequencies for acceptable cross substrate energy transfer [0206]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, by having the frequency corresponding to a mean value and have varying frequencies, as suggested by MONTIERTH, in order to remove small contaminants [0005].
Regarding claim 8, MONTIERTH further teaches: wherein the ultrasonic vibration is controlled by setting a frequency higher than the reference value when the aspect ratio of the pattern being filled with the transfer material is greater than the mean value (MONTIERTH teaches relative motion between the substrates and the vibration members could be established to produce a relative velocity on the order of the fluid velocity mentioned. The relative motion could be linear, or angular. Either of these approaches could lead to enhanced energy transfer .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, as applied to claim 1 above, and further in view of Kellogg et al. (U.S. 6,143,248), hereinafter KELLOGG.
Regarding claim 9, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to corresponding a contact angle of the transfer target with a frequency of the ultrasonic vibration. In the same field of endeavor, patterns, KELLOGG teaches a frequency is used and achieved for any particular contact angles and cross-sectional area and perimeters and the frequency increases [Col. 25, lines 17-22]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, by having the frequency corresponding to contact angles, as suggested by KELLOGG, in order for the fluid flow to be effected [Col. 25, lines 25-26]. 
Regarding claim 10.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, and Kellogg et al. (U.S. 6,143,248), hereinafter KELLOGG, as applied to claim 1 above, and further in view of Montierth et al. (U.S. PGPUB 2005/0003737), hereinafter MONTIERTH.
Regarding claim 11, HIRAOKA and KELLOGG teach all of the limitations as stated above, but are silent as to the ultrasonic vibration is controlled by setting a frequency higher than the reference value when the contact angle between the transfer material and the transfer target pressing the transfer material or being pressed to fill the transfer material is greater than the mean value. In the same field of endeavor, ultrasonic vibration, MONTIERTH teaches relative motion between the substrates and the vibration members could be established to produce a relative velocity on the order of the fluid velocity mentioned. The relative motion could be linear, or angular. Either of these approaches could lead to enhanced energy transfer across the substrate, where the thickness of the substrate does not conform to the approximate even multiple of ¼ lamda of the applied megasonic energy, indicating that the frequency is higher when the contact value is low [0207]. MONTIERTH further teaches that transmission of the megasonic energy having a wavelength that is within +/-30% of the desired thickness may be used to transfer energy to the substrate [0173]. Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA and KELLOGG, by having an increased wavelength of +30% to transfer energy to the substrate, as suggested by MONTIERTH, in order to sufficiently transfer adequate energy to the substrate [0173].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  IWASE et al. (U.S. PGPUB 2016/0332341).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748